Citation Nr: 0816869	
Decision Date: 05/22/08    Archive Date: 06/04/08

DOCKET NO.  06-15 821	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus 
(also claimed as hyperglycemia).  

2.  Entitlement to an initial rating in excess of 10 percent 
for hypertension (HTN).  


WITNESSES AT HEARING ON APPEAL

The appellant and her husband


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel




INTRODUCTION

The veteran served on active duty from July 1974 to April 
1985.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a January 2006 rating decision of the Department 
of Veteran's Affairs (VA) Regional Office (RO) in Columbia, 
South Carolina.  In that decision, service connection was 
denied for diabetes mellitus.  Service connection was 
established for HTN and a noncompensable rating was assigned, 
effective from June 9, 2005.  In a subsequently dated rating 
determination in March 2006, the disability rating for HTN 
was increased to 10 percent, effective from June 9, 2005.  

A videoconference hearing was held in April 2008 before the 
undersigned Veterans Law Judge, sitting in Washington, D.C.  
A copy of the transcript of that hearing is of record.  

The issue of entitlement to service connection for diabetes 
mellitus is being addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

HTN has not been manifested by diastolic pressure 
predominantly 110 nor systolic pressure predominantly 200 or 
more.  


CONCLUSION OF LAW

The criteria for an initial rating in excess of 10 percent 
for HTN have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.104, 
Diagnostic Code (DC) 7101 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and assist a 
claimant in developing the information and evidence necessary 
to substantiate a claim.

First, VA has a duty under the VCAA to notify a claimant and 
any designated representative of the information and evidence 
needed to substantiate a claim.  In this regard, letters to 
the veteran from the RO dated in June 2005 and March 2006 
specifically notified her of the substance of the VCAA, 
including the type of evidence necessary to establish 
entitlement to service connection on a direct and presumptive 
basis, and of the division of responsibility between the 
veteran and the VA for obtaining that evidence.  Consistent 
with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), VA 
essentially satisfied the notification requirements of the 
VCAA by way of these letters by: (1) informing the veteran 
about the information and evidence not of record that was 
necessary to substantiate her claims; (2) informing the 
veteran about the information and evidence VA would seek to 
provide; (3) informing the veteran about the information and 
evidence she was expected to provide; and (4) requesting the 
veteran to provide any information or evidence in her 
possession that pertained to the claims.

Second, VA has made reasonable efforts to assist the veteran 
in obtaining evidence necessary to substantiate her claims.  
38 U.S.C.A. § 5103A (West 2002 & Supp. 2007).  The 
information and evidence associated with the claims file 
consist of the veteran's service treatment records, VA 
medical treatment records, private post-service medical 
treatment records, VA examinations, and statements and 
testimony from the veteran and her representative.  There is 
no indication that there is any additional relevant evidence 
to be obtained by either VA or the veteran.

The United States Court of Appeals for Veterans Claims 
(Court) held that the notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, to specifically include that a 
disability rating and an effective date will be assigned if 
service connection is awarded.  Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  In the present appeal, the veteran was 
provided with notice of this information in a letter dated in 
March 2006.  

Increased Ratings

Disability evaluations are based upon the average impairment 
of earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2007); 
38 C.F.R. Part 4 (2007).  Separate rating codes identify the 
various disabilities.  38 C.F.R. Part 4.

In determining the current level of impairment, the 
disability must be considered in the context of the whole-
recorded history, including service medical records.  
38 C.F.R. §§ 4.2, 4.41 (2007).  The determination of whether 
an increased evaluation is warranted is based on review of 
the entire evidence of record and the application of all 
pertinent regulations.  See Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria for that rating.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7 (2007).  

An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment, and the effect of pain on the functional 
abilities.  See 38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 (2007); 
DeLuca v. Brown, 8 Vet. App. 202, 204-06 (1995).  

The veteran has appealed the disability initially signed, 
with the grant of service connection upon rating decision in 
January 2006.  Because she appealed the initial rating as to 
this disorder, the Board must consider the applicability of 
staged ratings covering the time period in which her claim 
and appeal have been pending.  Fenderson v. West, 12 Vet. 
App. 119, 12-27 (1999).  See also Hart v. Mansfield, 21 Vet. 
App. 505 (2007) concerning the assignment of different 
disability levels where indicated by a change in disability 
during an appeal period.

Under the laws administered by VA, the Secretary shall 
consider all information and lay and medical evidence of 
record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002 & Supp. 
2007); 38 C.F.R. § 4.3.

Background

The veteran's disability rating has been rated under DC 7101 
for HTN.  This code provides that hypertensive vascular 
disease is defined either as HTN or as isolated systolic HTN.  
HTN is defined as diastolic blood pressure predominately 90 
mm or greater, and isolated systolic HTN is defined as 
systolic blood pressure predominately 160 mm or greater, with 
a diastolic blood pressure of less than 90 mm.  This code 
requires that HTN due to aortic insufficiency or 
hyperthyroidism, which is usually the isolated systolic type, 
be evaluated as part of the condition causing hypertension 
rather than by a separate evaluation (as hypertension).

Under DC 7101, HTN or isolated systolic HTN must be confirmed 
by blood pressure readings taken two or more times on at 
least three different days and is rated according to a range 
of diastolic pressure levels.  The minimum compensable rating 
of 10 percent disabling is available where diastolic pressure 
is predominantly 100 or more, or where systolic pressure is 
predominately 160 or more, or where an individual with a 
history of diastolic pressure predominantly 100 or more 
requires continuous medication for control of HTN.  A 20 
percent disability rating is available under this DC where 
diastolic pressure is predominantly 110 or more, or where 
systolic pressure is predominantly 200 or more.  A 40 percent 
rating is available under this DC where diastolic pressure is 
predominantly 120 or more.  Finally, the maximum rating of 60 
percent disabling is available under this DC  where diastolic 
pressure is predominantly 130 or more.  See 38 C.F.R. § 
4.104, DC 7101 (2007).

The veteran's service treatment records reflect that she had 
HTN that was controlled with medication.  She filed a claim 
for service connection for HTN in 2005.  When examined by VA 
in April 2005, it was noted that she was on 3 medications 
(diltiazem, lisinopril, and hydrochlorothiazide) for control 
of her HTN.  Additionally, she was on a special diet and 
walked for exercise.  Blood pressure readings were 174/101, 
173/91, and 161/93.  The heart showed a regular rate and 
rhythm with no murmurs, rubs, or gallops.  The diagnosis was 
essential HTN.  

Subsequently dated private and VA records reflect that the 
diagnosis of HTN continues.  The condition is controlled with 
medication.  

At the April 2008 video conference hearing, the veteran and 
her husband provided testimony in support of her claim.  She 
contended that a rating in excess of 10 percent was warranted 
in that she takes 3 medications to control her HTN.  She 
noted that her blood pressure generally was 135 to 80 which 
she described as "pretty good" due to all the medications 
she was on.  

Analysis

Based on the evidence, the Board finds that a rating in 
excess of the current 10 percent evaluation is not warranted.  
The weight of the evidence does not demonstrate diastolic 
pressure predominantly 110 or systolic pressure of 
predominantly 200 or more.  As noted above, the veteran has 
reported that current control of her HTN is due to the taking 
of numerous medications.  The Board points out that DC 7101 
does not provide a higher disability rating for this 
condition based on the number of medications taken for its 
control.  The criteria for an increased rating have not been 
met.

The Board further finds that, since the effective date of 
service connection, there were no distinct periods of time 
during which the veteran's disability was more than 10 
percent disabling.  She is accordingly not entitled to 
receive a "staged" rating.  Fenderson, supra.

As the preponderance of the evidence is against the claim for 
an increased rating, the benefit-of-the-doubt rule does not 
apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

An initial rating in excess of 10 percent for HTN is denied.  


REMAND

Unfortunately, as to the issue of entitlement to service 
connection for diabetes mellitus (claimed as hyperglycemia), 
a remand is required.  Although the Board sincerely regrets 
any additional delay, it is necessary to ensure that there is 
a complete record upon which to decide the veteran's claim so 
that she is afforded every possible consideration.  

The veteran is currently diagnosed as having diabetes 
mellitus.  She has stated that this condition was initially 
diagnosed in 1989.  However, she reports that she was treated 
at Tinker Air Force Base in the late 1970s into 1980 for 
hyperglycemia.  She argues that this is early evidence of 
diabetes.  Primarily, the only service treatment records 
obtained from the National Personnel Records Center (NPRC) 
are the veteran's entrance and separation examination 
reports.  These were obtained shortly after separation from 
service.  There was some indication that other records had 
not yet been retired to the NPRC.

It does not appear that the veteran's complete service 
treatment records have been obtained.  Further efforts at 
obtaining these documents should be taken before the Board 
renders a decision in this case.  



Accordingly, the case is REMANDED for the following action:

1. The NPRC should be contacted and a 
request should be made for the veteran's 
service personnel and medical records for 
all periods of active service.  The NPRC 
must be requested to affirm that all 
service records have been forwarded to VA, 
they no longer exist, or they are not in 
the possession of the NPRC.  All leads 
must be followed.  For example, the 
veteran has recalled treatment at Tinker 
Air Force Base.  Any responses and/or 
evidence received should be associated 
with the claims file.

2.  When the development requested has 
been completed, review the evidence and 
conduct any additional development which 
logically flows from it.  If there is a 
need for an examination or referral of the 
records for a nexus opinion, such 
development should be undertaken.

3.  Thereafter, readjudicate the veteran's 
claim on appeal.  If the claim remains 
denied, provide the veteran and her 
representative with a supplemental 
statement of the case (SSOC) and allow an 
appropriate time for response before 
returning the veteran's claim to the 
Board.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


